Exhibit 10.1

ASSOCIATED BANC-CORP

CHANGE OF CONTROL PLAN

Restated Effective September 28, 2011



--------------------------------------------------------------------------------

ASSOCIATED BANC-CORP

CHANGE OF CONTROL PLAN

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 Definitions

     1-1   

1.01

  Act      1-1   

1.02

  Board      1-1   

1.03

  Cause      1-1   

1.04

  Change of Control      1-2   

1.05

  Company      1-3   

1.06

  Date of Termination      1-3   

1.07

  Eligible Employee      1-4   

1.08

  Notice of Termination      1-4   

1.09

  Participant      1-4   

1.10

  Retirement      1-4   

1.11

  Termination of Employment      1-4   

1.12

  Termination for Good Reason      1-4   

ARTICLE 2 Participation

     2-1   

2.01

  Commencement of Participation      2-1   

2.02

  Termination of Participation      2-1   

ARTICLE 3 Eligibility for Benefits

     3-1   

3.01

  Eligibility for Benefits      3-1   

3.02

  Amount of Benefits      3-1   

3.03

  Payment Method      3-2   

 

i



--------------------------------------------------------------------------------

3.04

  Benefits in the Event of a Participant’s Death      3-2   

3.05

  Non-Disparagement, Non-Solicitation and Non-Competition      3-2   

3.06

  Best Pay Provision      3-2   

ARTICLE 4 General Provisions

     4-1   

4.01

  Successors: Binding Plan      4-1   

4.02

  Notice      4-1   

4.03

  Company’s Right to Terminate      4-1   

4.04

  Termination and Amendment of the Plan      4-1   

4.05

  Applicable Law      4-2   

4.06

  Severability      4-2   

4.07

  Code Section 409A Compliance      4-2   

APPENDIX A ELIGIBLE EMPLOYEES

     A-1   

APPENDIX B BENEFITS

     B-1   

APPENDIX C Form of NON-DISPARAGEMENT, NON-SOLICITATION AND NON-COMPETITION
AGREEMENT

     C-1   

 

ii



--------------------------------------------------------------------------------

ASSOCIATED BANC-CORP

CHANGE OF CONTROL PLAN

INTRODUCTION

Effective December 16, 1993 (the “Effective Date”), Associated Banc-Corp (the
“Company”) adopted the Associated Banc-Corp Change of Control Plan (the “Plan”)
to provide severance benefits to certain of its employees in the event of a
change of control in the Company and the subsequent termination of employment of
such employees. The Plan was restated in its entirety as of January 1, 1996. The
Plan was again restated effective January 1, 2008 to comply with section 409A of
the Internal Revenue Code (the “Code”). Effective September 28, 2011, the Plan
is restated to align key definitions with the Company’s nonqualified benefit
programs, update eligibility and comply with current best practices.

This introduction and the following Articles, as amended from time to time,
comprise the Plan.



--------------------------------------------------------------------------------

ARTICLE 1

Definitions

1.01 Act. The Securities Exchange Act of 1934 (and any successor thereto), as
amended from time to time. References to a particular section of the Act include
references to rules, regulations and rulings promulgated and in effect
thereunder, and any successors thereto.

1.02 Board. The Board of Directors of the Company.

1.03 Cause. Cause shall mean the occurrence of any one of the following:

(a) Commission of an act of fraud, embezzlement or other act of dishonesty that
would reflect adversely on the integrity, character or reputation of the
Company, or that would cause harm to its customer relations, operations or
business prospects;

(b) Breach of a fiduciary duty owed to the Company;

(c) Violation or the threat of violation of a restrictive covenant agreement,
such as a non-compete, non-solicit, or non-disclosure agreement, between an
Eligible Employee and the Company;

(d) Unauthorized disclosure or use of confidential information or trade secrets;

(e) Violation of any lawful policies or rules of the Company, including any
applicable code of conduct;

(f) Conviction of criminal activity;

(g) Failure to reasonably cooperate in any investigation or proceeding
concerning the Company;

(h) Determination by a governmental authority or agency that bars or prohibits
the Eligible Employee from being employed in his or her current position with
the Company; or

(i) Neglect or misconduct in the performance of the Eligible Employee’s duties
and responsibilities, provided that he or she did not cure such neglect or
misconduct within ten days after the Company gave written notice of such neglect
or misconduct to such Eligible Employee.

 

1



--------------------------------------------------------------------------------

Notwithstanding the above, in the event an Eligible Employee is party to an
employment agreement with the Company that contains a different definition of
Cause, the definition of Cause contained in such employment agreement shall be
controlling.

1.04 Change of Control. A Change of Control shall be deemed to have occurred on
the date of any one or more of the following:

(a) A Change in the Ownership of the Company. A change in ownership of the
Company shall occur on the date that any one Person, or more than one Person
acting as a “Group” (as defined below), acquires ownership of stock of the
Company that, together with stock held by such Person or Group, constitutes more
than 50% of the total fair market value or total voting power of the stock of
the Company; provided, however, that, if any one Person, or more than one Person
acting as a Group, is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same Person or Persons is not considered to cause a
change in the ownership of the Company.

(b) A Change in the Effective Control of the Company. A change in the effective
control of the Company occurs on the date that any one Person, or more than one
Person acting as a Group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or Persons)
ownership of stock of the Company possessing 35% or more of the total voting
power of the stock of the Company; provided, however, that, if one Person or
more than one Person acting as a Group, is considered to effectively control the
Company, the acquisition of additional control of the Company by the same Person
or Persons is not considered a change in the effective control of the Company.

(c) A Change in the Ownership of a Substantial Portion of the Company’s Assets.
A change in the ownership of a substantial portion of the Company’s assets
occurs on the date that any one Person, or more than one Person acting as a
Group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person or Persons) assets from the
Company that have a total Gross Fair Market Value (as defined below) equal to
85% or more than the total Gross Fair Market Value of all of the assets of the
Company immediately prior to such acquisitions; provided, however, that, a
transfer of assets by the Company is not treated as a change in the ownership of
such assets if the assets are transferred to:

(i) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

2



--------------------------------------------------------------------------------

(ii) an entity, 50% or more of the total Fair Market Value or voting power of
which is owned, directly or indirectly, by the Company;

(iii) a Person, or more than one Person acting as a Group, that owns, directly
or indirectly, 50% or more of the total Fair Market Value or voting power of all
the outstanding stock of the Company; or

(iv) an entity, at least 50% of the total Fair Market Value or voting power of
which is owned, directly or indirectly, by a Person described in
subsection (iii) above.

For purposes of this section 1.04:

“Fair Market Value” means, as of any applicable date, the closing sales price
for one share of common stock of the Company on such date as reported on the
NASDAQ Global Select Market or, if the foregoing does not apply, on such other
market system or stock exchange on which the Company’s common stock is then
listed or admitted to trading, or on the last previous day on which a sale was
reported if no sale of a share of common stock of the Company was reported on
such date;

“Gross Fair Market Value” means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets;

“Group” shall have the meaning ascribed to such term in Treasury regulations
section 1.409A-3(i)(5)(v)(B), (vi)(D) or (vii)(C), as applicable;

Stock ownership shall be determined under Code section 409A; and

Any interpretation or determination regarding the payment of benefits in
connection with a Change of Control shall take into account any applicable
guidance and regulations under Code section 409A, and shall be made with the
intent to comply with Code section 409A.

1.05 Company. Associated Banc-Corp, any subsidiary or affiliate and any
successor which assumes the Plan in accordance with section 4.01 or otherwise
becomes bound by all the terms and provisions of this Plan by operation of law.
In addition to the Board, officers of the Company authorized by the Board, from
time to time, may act on behalf of the Company for purposes of the Plan.
Effective January 1, 2008, the Board authorized the Compensation and Benefits
Committee of the Board to act on behalf of the Company for purposes of the Plan.

1.06 Date of Termination. Date of Termination shall mean the date on which an
Eligible Employee experiences a Termination of Employment.

 

3



--------------------------------------------------------------------------------

1.07 Eligible Employee. The Chief Executive Officer of the Company and members
of the executive committee of the Company who are designated by the Chief
Executive Officer, in writing, from time to time, as Eligible Employees for
purposes of the Plan. Notwithstanding the foregoing, an otherwise Eligible
Employee may be excluded from participation in the Plan by contract or other
agreement between the Company and the Employee.

1.08 Notice of Termination. A written communication from the Company to an
Eligible Employee stating that the Eligible Employee has incurred, or will
incur, a Termination of Employment. A Notice of Termination shall indicate the
specific termination provision in this Plan relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
Termination of Employment and the Date of Termination.

1.09 Participant. An Eligible Employee who has satisfied the participation
requirements of section 2.01 and whose participation has not been terminated in
accordance with section 2.02.

1.10 Retirement. A voluntary separation from service with the Company, other
than a Termination for Good Reason, on or after:

(a) Attaining age 55 and completion of 15 years of service with the Company; or

(b) Attaining age 62 and completion of five years of service with the Company.

1.11 Termination of Employment. An Eligible Employee will be deemed to have
incurred a Termination of Employment if the Eligible Employee has an
involuntarily separation from service with the Company or has a Termination for
Good Reason; provided, such separation from service is not as a result of:

(a) The Eligible Employee’s Retirement, death or disability; or

(b) Termination by the Company for Cause.

1.12 Termination for Good Reason. An Eligible Employee’s voluntary separation
from service with the Company subsequent to a Change of Control will be treated
as a Termination for Good Reason if the separation is due to a material negative
change in the Eligible Employee’s service relationship with the Company without
the Eligible Employee’s consent, including but not limited to:

(a) The assignment to the Eligible Employee of any duties materially
inconsistent with the Eligible Employee’s positions, duties, responsibilities
and status with the Company immediately prior to the Change of

 

4



--------------------------------------------------------------------------------

Control, or a material change in the Eligible Employee’s reporting
responsibilities, titles or offices as in effect immediately prior to the Change
of Control, or any removal of the Eligible Employee from such positions;

(b) A material reduction by the Company in the Eligible Employee’s base salary
as in effect on the date immediately prior to the Change of Control;

(c) A failure by the Company to continue any bonus plans in which the Eligible
Employee was entitled to participate immediately prior to the Change of Control
that materially affects the Eligible Employee’s total compensation from the
Company;

(d) The transfer of the Eligible Employee to a location anywhere other than
within 50 miles of the Eligible Employee’s present office location, except for
required travel on Company business to an extent substantially consistent with
the Eligible Employee’s business travel obligations prior to the Change of
Control;

(e) The failure by the Company to continue in effect any benefit or compensation
plan, stock ownership plan, stock purchase plan, stock option plan, life
insurance plan, health-and-accident plan or disability plan in which the
Eligible Employee participated in at the time of a Change of Control, the taking
of any action by the Company which would have a material adverse effect on the
Eligible Employee’s participation in or materially reduce the benefits under any
of such plans or deprive the Eligible Employee of any material fringe benefit
enjoyed by the Eligible Employee at the time of the Change of Control, or the
failure by the Company to provide the Eligible Employee with the number of paid
vacation days to which the Eligible Employee is then entitled in accordance with
the Company; provided that such change materially affects the total benefits the
Eligible Employee receives from the Company and that the benefit reduction does
not apply to the entire employee population; or

(f) The failure by the Company to obtain the assumption of the Plan and
performance of this Plan by any successor as contemplated in section 4.01.

Prior to a voluntary Termination for Good Reason the Eligible Employee must
provide the Company with notice of the existence of the condition that would
result in treatment as a Termination for Good Reason and a 30-day opportunity to
remedy the condition. Such notice must be provided within 90 days of the initial
existence of the condition. In addition, the separation from service must occur
no later than two years following the initial existence of such condition.

 

5



--------------------------------------------------------------------------------

ARTICLE 2

Participation

2.01 Commencement of Participation. An Eligible Employee shall become a
Participant in the Plan on the date an employee is designated an Eligible
Employee.

2.02 Termination of Participation. An Eligible Employee’s status as a
Participant in the Plan shall terminate upon the earliest of (a) the death of
the Eligible Employee; (b) the date the Company terminates the Eligible
Employee’s employment for Cause; or (c) the date the Company terminates the
Eligible Employee’s participation in the Plan by written notice pursuant to
section 4.02. The Company shall not terminate an Eligible Employee’s
participation in the Plan following a Change of Control.

 

1



--------------------------------------------------------------------------------

ARTICLE 3

Eligibility for Benefits

3.01 Eligibility for Benefits. An Eligible Employee shall be eligible for
benefits pursuant to this Plan if:

(a) A Change of Control occurs; and

(b) The Eligible Employee’s Date of Termination occurs within two years
following the Change of Control.

3.02 Amount of Benefits. An Eligible Employee eligible for benefits pursuant to
section 3.01 above shall receive benefits as provided below:

(a) The Company shall pay the benefits outlined in Appendix B to the Plan to
Eligible Employees listed on Appendix A, as in accordance with Appendices A and
B, as in effect at the time of a Change of Control.

(b) The Company shall also pay to Eligible Employees all legal fees and expenses
incurred in obtaining or enforcing any right or benefit provided by this Plan.

(c) To the extent an Eligible Employee and his or her dependents are enrolled in
the Company’s medical, dental and/or life plans at the time of Termination of
Employment, the Company shall make available the opportunity to continue or
convert such coverage as provided by applicable law and the applicable plans.
The Company shall pay to such Eligible Employee an amount equal to the full cost
of providing such coverage for similarly situated active employees for the
entire installment period outlined in Appendix B. Payments shall be made in
accordance with Appendix B.

(d) The Company shall provide an Eligible Employee with a benefit under this
Plan equal to the maximum benefit (excluding any potential earnings or interest
credits for periods after the Eligible Employee’s Date of Termination) the
Eligible Employee would have received under the Associated Banc-Corp Retirement
Account Plan and the Associated Banc-Corp 401(k) and Employee Stock Ownership
Plan (the “Qualified Plans”), the Associated Banc-Corp Supplemental Executive
Retirement Plan (the “SERP”) and, in the case of the Company’s Chief Executive
Officer, the supplemental retirement benefit set forth in his employment
agreement (as it may be amended from time to time) (the “CEO Supplemental
Retirement Benefit”) if the Eligible Employee remained employed with the Company
for the scheduled installment period pursuant to the

 

1



--------------------------------------------------------------------------------

attached Appendix B. For purposes of calculating this benefit, the Company shall
assume:

(i) the Eligible Employee’s compensation shall equal his or her compensation for
the year preceding the year in which the Termination of Employment occurs;

(ii) the Eligible Employee makes the maximum elective deferral permissible under
the Qualified Plans and the law; and

(iii) the terms of the Qualified Plans, SERP and CEO Supplemental Retirement
Benefit in effect immediately prior to the Change of Control and the applicable
Code limits in effect as of that date govern the calculation of the benefit.

Amounts determined under this section 3.02(d) shall be treated as additional
severance benefits payable under this Plan and not as benefits provided under
the Qualified Plans, SERP and CEO Supplemental Retirement Benefit.

3.03 Payment Method. Subject to section 4.07, all benefits under the Plan shall
be paid in accordance with Appendix B.

3.04 Benefits in the Event of a Participant’s Death. If a Participant dies
subsequent to the occurrence of events which entitle the Participant to
benefits, as set forth in section 3.01, and prior to receiving all benefits
payable pursuant to the Plan, any remaining benefits shall be paid in accordance
with the terms of the Plan to the Participant’s devisee, legatee or other
designee or, if there be no such designee, to the Participant’s estate. If a
Participant dies prior to the occurrence of events which would entitle the
Participant to benefits under the Plan pursuant to section 3.01, no benefits
shall be payable from the Plan.

3.05 Non-Disparagement, Non-Solicitation and Non-Competition. The Company shall
require an Eligible Employee to execute a non-disparagement, non-solicitation
and non-competition agreement substantially in the form attached hereto as
Appendix C within 60 days following his or her Date of Termination as a
condition to receiving benefits under the Plan.

3.06 Best Pay Provision. Notwithstanding the other Plan provisions, in the event
that the amount of payments payable to an Eligible Employee under the Plan,
together with any payments or benefits payable under any other plan, program,
arrangement or agreement maintained by (or on behalf of) the Company, would
constitute an “excess parachute payment” (within the meaning of Code section
280G), the payments under the Plan shall be reduced (by the minimum

 

2



--------------------------------------------------------------------------------

possible amounts) until no amount payable to the Eligible Employee under the
Plan constitutes an “excess parachute payment” (within the meaning of Code
section 280G); provided, however, that no such reduction shall be made if the
net after-tax payment (after taking into account Federal, state, local, or other
income and excise taxes) to which the Eligible Employee would otherwise be
entitled without such reduction would be greater than the net after-tax payment
(after taking into account Federal, state, local or other income and excise
taxes) to the Eligible Employee resulting from the receipt of such payments with
such reduction. Any reductions under this section 3.06 shall be made on a last
to be paid, first to be reduced basis. All determinations required to be made
under this section 3.06, including whether a payment would result in an “excess
parachute payment” and the assumptions to be utilized in arriving at such
determination, shall be made by an accounting or law firm selected by the
Company. All determinations made by such accounting or law firm under this
section 3.06 shall be final and binding upon the Company and the Eligible
Employee.

 

3



--------------------------------------------------------------------------------

ARTICLE 4

General Provisions

4.01 Successors: Binding Plan. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the voting securities business and/or assets of the
Company, by written agreement in form and substance satisfactory to Eligible
Employees, to expressly assume and agree to perform this Plan in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place. Failure of the Company to obtain such agreement
prior to the effective date of any such succession shall be a breach of this
Plan and shall entitle the Eligible Employee to compensation from the Company in
the same amount and on the same terms as the Eligible Employee would be entitled
hereunder if the Eligible Employee incurred a Termination for Good Reason,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Eligible Employee’s Date
of Termination. Eligible Employees who continue in the employ of the successor
shall not be deemed to have incurred a Termination of Employment for purposes of
this Plan merely as a result of the succession.

4.02 Notice. For the purposes of this Plan, notices and all other communications
provided for in the Plan shall be in writing and shall be deemed to have been
duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the best known addresses of the
parties, provided that all notices to the Company shall be directed to the
attention of the President of the Company with a copy to the Corporate Secretary
of the Company, or to such other address as either party may have furnished to
the other in writing, except that notice of a change of address shall be
effective only upon receipt.

4.03 Company’s Right to Terminate. The establishment of this Plan, its
amendments and the granting of a benefit pursuant to the Plan shall not give any
Eligible Employee the right to continued employment with the Company, or limit
the right of the Company to terminate an Eligible Employee’s employment at any
time.

4.04 Termination and Amendment of the Plan. This Plan may be amended at any time
by the Company in writing, including altering, reducing or eliminating benefits
to be paid to a Participant who has not experienced a Date of Termination at any
time prior to a Change of Control. This Plan may not be amended or terminated
following a Change of Control. Effective January 1, 2008, the Board authorized
the Compensation and Benefits Committee of the Board to act on behalf of the
Company for purposes of the Plan.

 

1



--------------------------------------------------------------------------------

4.05 Applicable Law. To the extent not inconsistent with applicable federal law,
this Plan shall be construed pursuant to, and shall be governed by, the laws of
the State of Wisconsin.

4.06 Severability. In the event any provision of this Plan shall be considered
void, illegal or invalid for any reason, said provision shall be of no force and
effect only to the extent that it is void or declared illegal or invalid.

4.07 Code Section 409A Compliance.

(a) Notwithstanding anything in this Plan to the contrary, to the extent that
any amount or benefit that would constitute “nonqualified deferred compensation”
under Code section 409A would otherwise be payable or distributable hereunder by
reason of the Eligible Employee’s Termination of Employment, such amount or
benefit will not be payable or distributable to the Eligible Employee by reason
of such circumstance unless (i) the circumstances giving rise to such
Termination of Employment meet any description or definition of “separation from
service” in Code section 409A and applicable regulations (without giving effect
to any elective provisions that may be available under such definition), or
(ii) the payment or distribution of such amount or benefit would be exempt from
the application of Code section 409A by reason of the short-term deferral
exemption or otherwise. This provision does not prohibit the vesting of any
amount upon a Termination of Employment, however defined. If this provision
prevents the payment or distribution of any amount or benefit, such payment or
distribution shall be made on the date, if any, on which an event occurs that
constitutes a Code section 409A-compliant “separation from service” or such
later date as may be required by subsection (b) below.

(b) Notwithstanding anything in this Plan to the contrary, if any amount or
benefit that would constitute “nonqualified deferred compensation” under Code
section 409A would otherwise be payable or distributable under this Plan by
reason of the Eligible Employee’s separation from service during a period in
which he is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Company under Treasury regulation
sections 1.409A-3(j)(4)(ii), (iii) and (iv):

(i) if the payment or distribution is payable in a lump sum, the Eligible
Employee’s right to receive payment or distribution of such nonqualified
deferred compensation will be delayed until the earlier of the Eligible
Employee’s death or the first day of the seventh month following the Eligible
Employee’s separation from service; and

(ii) if the payment or distribution is payable over time, the amount of such
nonqualified deferred compensation that would otherwise be

 

2



--------------------------------------------------------------------------------

payable during the six-month period immediately following the Eligible
Employee’s separation from service will be accumulated and the Eligible
Employee’s right to receive payment or distribution of such accumulated amount
will be delayed until the earlier of the Eligible Employee’s death or the first
day of the seventh month following the Eligible Employee’s separation from
service, whereupon the accumulated amount will be paid or distributed to the
Employee and the normal payment or distribution schedule for any remaining
payments or distributions will resume.

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code section 409A and the final regulations thereunder (“Final 409A
Regulations”), provided, however, that, as permitted in the Final 409A
Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board or a committee thereof, which shall
be applied consistently with respect to all nonqualified deferred compensation
arrangements of the Company, including this Plan.

(c) The Plan is intended to satisfy the requirements of Code section 409A and
the Final 409A Regulations to the extent applicable and shall be interpreted to
the maximum extent possible to satisfy Code section 409A and the Final
Regulations to the extent applicable.

 

3



--------------------------------------------------------------------------------

ASSOCIATED BANC-CORP CHANGE OF CONTROL PLAN

APPENDIX A

(Effective September 28, 2011)

ELIGIBLE EMPLOYEES

The following employees of the Company are considered Eligible Employees under
the Plan as of the dates specified below:

 

Name    Date Participation Begins    Date Participation Ends     

B. Bodager

   April 25, 1994      

O. Buechse

   September 28, 2011      

P. Derpinghaus

   September 28, 2011      

J. Docter

   November 1, 2005      

P. Flynn

   September 28, 2011      

B. Hanson

   September 28, 2011      

A. Heise

   September 28, 2011      

S. Hickey

   October 22, 2008      

T. Lau

   September 28, 2011      

M. McMullen

   April 25, 1994      

C. Del Moral-Niles

   September 28, 2011      

M. Quinlan

   November 1, 2005      

J. Selner

   April 25, 1994      

D. Smith

   September 28, 2011      

D. Stein

   June 29, 2007      

J. Utz

   September 28, 2011      

 

A-1



--------------------------------------------------------------------------------

ASSOCIATED BANC-CORP CHANGE OF CONTROL PLAN

APPENDIX B

(Effective September 28, 2011)

BENEFITS

 

1. Basic Benefit

 

  (a) Amount. The Chief Executive Officer of the Company shall be paid three
times the sum of base salary and target bonus in effect for the current calendar
year with an installment period of three years. All other Eligible Employees
shall be paid two times the sum of base salary and target bonus in effect for
the current calendar year with an installment period of two years. Base salary
shall mean an Eligible Employee’s base salary with the Company annualized to
reflect a full year of compensation at that base salary level.

 

  (b) Timing. Payments shall be made in substantially equal amounts over the
installment period in accordance with the Company’s normal payroll practices.
Benefit payments shall commence on the Company’s first payroll date following
the Date of Termination and shall continue each payroll date thereafter during
the installment period.

 

2. Medical, Dental, and Life Insurance Coverage

See Plan section 3.02(c). Payments shall be made in the manner described in
section 1(b) above.

 

3. 401(k) / ESOP Plan

See Plan section 3.02(d). Payments shall be made in the manner described in
section 1(b) above.

 

4. Retirement Account Plan

See Plan section 3.02(d). Payments shall be made in the manner described in
section 1(b) above.

 

5. SERP and CEO Supplemental Retirement Benefit

See Plan section 3.02(d). Payments shall be made in accordance with the Eligible
Employee’s election under the SERP or CEO Supplemental Retirement Benefit for
the calendar year including the Date of Termination.

 

6. Disability

If an Eligible Employee is currently on short-term or long-term disability, he
or she will be treated as any other displaced employee at that time, in
accordance with disability plan provisions as then in effect.

 

B-1



--------------------------------------------------------------------------------

7. Other Company Programs

 

(a) Incentive Bonus

An incentive bonus for the partial year in which the Eligible Employee’s Date of
Termination occurs shall be paid in a lump sum equal to the current calendar
year’s target bonus pro-rated for the portion of the calendar year prior to the
Date of Termination. Payment shall be made on the first payroll date that is at
least seven months following the Eligible Employee’s Date of Termination.

 

(b) Vacation Pay

Any accrued unused vacation as of an Eligible Employee’s Date of Termination
will be paid in a lump sum and will be included in the final installment payment
under section 1 above, unless earlier payment is required under applicable law.

 

(c) Stock Option Plans

If the Eligible Employee has received options under the Associated Banc-Corp
1987 Long-Term Incentive Stock Plan (f.k.a. Associated Banc-Corp Amended and
Restated Long-Term Incentive Stock Plan), the Associated Banc-Corp 2003
Long-Term Incentive Stock Plan (f.k.a. Associated Banc-Corp 2003 Long-Term
Incentive Plan), or the Associated Banc-Corp 2010 Incentive Compensation Plan,
the Eligible Employee should carefully review the provisions of those plans and
option agreements regarding termination of employment or retirement. Such
Eligible Employee’s rights and the Company’s obligations shall be governed by
the provisions of those plans.

 

(d) Restricted Stock Plans

If the Eligible Employee has received restricted stock grants under the
Associated Banc-Corp 1987 Long-Term Incentive Stock Plan (f.k.a. Associated
Banc-Corp Amended and Restated Long-Term Incentive Stock Plan), the Associated
Banc-Corp 2003 Long-Term Incentive Stock Plan (f.k.a. Associated Banc-Corp 2003
Long-Term Incentive Plan), or the Associated Banc-Corp 2010 Incentive
Compensation Plan, the Eligible Employee should carefully review the provisions
of those plans and agreements regarding termination of employment or retirement.
Such Eligible Employee’s rights and the Company’s obligations shall be governed
by the provisions of those plans.

 

(e) Share Salary Plans

If the Eligible Employee has received share salary grants under the Associated
Banc-Corp 2003 Long-Term Incentive Stock Plan (f.k.a. Associated Banc-Corp 2003
Long-Term Incentive Plan), or the Associated Banc-Corp 2010 Incentive
Compensation Plan the Eligible Employee should carefully review the provisions
of those plans and agreements regarding termination of

 

B-2



--------------------------------------------------------------------------------

employment or retirement. Such Eligible Employee’s rights and the Company’s
obligations shall be governed by the provisions of those plans.

 

(f) Outplacement Benefit

Outplacement services at a senior management/executive level and commensurate
with the Eligible Employee’s duties shall be provided with a mutually agreed
upon outplacement agency.

 

B-3



--------------------------------------------------------------------------------

ASSOCIATED BANC-CORP CHANGE OF CONTROL PLAN

APPENDIX C

(Effective September 28, 2011)

Form of

NON-DISPARAGEMENT, NON-SOLICITATION

AND NON-COMPETITION AGREEMENT

This Non-disparagement, Non-solicitation and Non-competition Agreement (this
“Agreement”) is between                     (the “Executive”) and Associated
Banc-Corp, or its successor, (the “Company”).

RECITALS

A. The Executive is an “Eligible Employee” as described in section 1.07 of the
Associated Banc-Corp Change of Control Plan (the “Plan”).

B. The Company is the “successor” of Associated Banc-Corp as described in
section 4.01 of the Plan.

C. The Executive has experienced a Termination of Employment as defined in
section 1.11 of the Plan and is eligible for benefits pursuant to Plan section
3.01.

D. The Executive agrees to the promises in this Agreement as a condition and
requirement for receiving benefits under the Plan, as described in Plan section
3.05, which provides sufficient consideration for the Executive’s promises.

AGREEMENT

In consideration of the recitals and agreements set forth herein, and the
representations below, which are material to this Agreement, the Executive and
the Company agree as follows:

1. Non-Disparagement. The Executive agrees to refrain from making any negative,
disparaging, denigrating or derogatory remarks, comments or statements, either
orally or in writing (including, without limitation, by means of print, social
or other media), and whether true or not, about the Company, its predecessors
and successors, and their directors, officers, shareholders, employees or
agents, to anyone, including, but not limited to, the Company’s current and
former customers, employees, suppliers, vendors, and referral sources. The
Executive represents and promises in this regard that he or she shall not
communicate, either directly or indirectly, with any media any negative,
disparaging, denigrating or derogatory remarks regarding any aspect of the
Company’s

 

C-1



--------------------------------------------------------------------------------

business or regarding any nonpublic information about the Company or its
directors, officers, shareholders, employees or agents. Negative, disparaging,
denigrating or derogatory remarks as used in this section shall include, but not
be limited to, any statements that may reasonably be considered to be
detrimental to the Company, to its business operations or reputation, or to the
business, professional or personal reputations of the Company’s directors,
officers, shareholders, employees or agents.

2. Non-Interference with Customers, Employees. For a period of six months
following the Executive’s termination of employment with the Company for any
reason, the Executive will not, directly or indirectly, on behalf of himself or
herself or any other person, entity or enterprise, do any of the following:

(a) Solicit or accept business from any person or entity who is an Active
Customer (as defined below) of the Company, a subsidiary, or any of their
affiliates, with whom the Executive has had business contact during the
twelve-month period prior to the Executive’s termination of employment with the
Company (the “Reference Period”) for the purpose of providing competitive
products or services similar to those provided by the Executive during the
Reference Period;

(b) Request or advise any of the Active Customers, suppliers or other business
contacts of the Company who have business relationships with the Company and
with whom the Executive had business contact during his or her employment with
the Company to withdraw, curtail or cancel any of their business relations with
the Company;

(c) Induce or attempt to induce any employee or other personnel of the Company
to terminate his or her relationship or breach his or her employment
relationship or other contractual relationship, whether oral or written, with
the Company; provided, however, that nothing shall prevent a future employer of
the Executive from hiring such employee or other personnel if the Executive does
not otherwise violate this provision.

“Active Customer” shall mean any customer or prospective customer of the Company
which, within the Reference Period, either received any products or services
supplied by or on behalf of the Company or was the recipient of at least two
business contacts by any personnel of the Company (including the Executive).

3. Liquidated Damages and Injunction. The Executive acknowledges that damages
for violations of paragraph 1 or 2 above are difficult to calculate with
certainty. Accordingly, if the Executive violates paragraph 1 or 2 above, the
Executive shall pay to the Company as liquidated damages an amount equal to all
payments the Executive received pursuant to the Plan. In addition, the Company
shall be entitled to injunctive and other equitable relief (without the
necessity of showing actual monetary damages or

 

C-2



--------------------------------------------------------------------------------

of posting any bond or other security): (a) restraining and enjoining any act
which would constitute a breach, or (b) compelling the performance of any
obligation which, if not performed, would constitute a breach, as well as any
other remedies available to the Company, including monetary damages. Upon the
Company’s request, the Executive shall provide reasonable assurances and
evidence of compliance with the restrictive covenants set forth in paragraph 2.
If any court of competent jurisdiction shall deem any provision in this
Agreement too restrictive, the other provisions shall stand, and the court shall
modify the unduly restrictive provision to the point of greatest restriction
permissible by law.

IN WITNESS THEREOF, the parties have executed this Agreement on the dates
indicated below.

 

Date: _____________________________________

          [Executive]

Date: _____________________________________

          [Company]     BY           Its:    

 

C-3